Citation Nr: 0215694	
Decision Date: 11/05/02    Archive Date: 11/14/02

DOCKET NO.  00-24 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for congenital stenosis 
of the ear canals with otitis externa.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to March 
1968.  The Department of Veterans Affairs (VA) Regional 
Office (RO) denied benefits sought in August 2000, and the 
veteran appealed its decision.


FINDINGS OF FACT

1.  The veteran is not a combat veteran.

2.  Tinnitus was not present in service and is unrelated to 
any incident of service origin.  

3.  The RO most recently denied service connection for 
congenital stenosis of the ear canals with otitis externa in 
June 1998.  At that time, it notified the veteran of its 
decision and of his right to appeal it within one year 
thereof.  He did not timely appeal that decision.  

4.  The evidence submitted since the June 1998 decision is 
cumulative.  



CONCLUSIONS OF LAW

1.  Tinnitus was not incurred or aggravated in service.  38 
U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.304 (2001).  

2.  The RO's June 1998 decision denying service connection 
for congenital stenosis of the ear canals with otitis externa 
is final, and new and material evidence has not been 
submitted since the RO's June 1998 rating decision; thus, the 
claim is not reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.156, 20.200, 20.201, 
20.302, 20.1103 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA and assistance matters

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West Supp.)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
VA did not expressly consider the provisions of the VCAA 
before they were enacted, it did act in accordance with them, 
it did consider them once they were, and VA's duties have 
been fulfilled nevertheless, both from pre- and post-VCAA 
enactment action.

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the veteran 
of which information and evidence is to be provided by the 
claimant, and which evidence, if any, it would attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001); 66 Fed. Reg. 45620-45632 (Aug. 29, 
2001) (to be codified as amended 38 C.F.R. § 3.159).  The 
record shows that VA has met its duties.  The veteran was 
notified of evidence and information needed to substantiate 
and complete his claims in the July 2000 RO letter to him, in 
the August 2000 rating decision and notice letter, in the 
November 2000 statement of the case, and in other 
correspondence.  Moreover, there was a supplemental statement 
of the case issued in December 2001 explicitly in light of 
the VCAA.

In an April 1998 RO letter to veteran, VA's duty to notify 
the veteran of what evidence it would attempt obtain and 
under what circumstances, and what evidence he should submit.  
It also advised him that it would make a decision on his 
claim regardless of whether additional evidence was obtained.  
In the December 2001 supplemental statement of the case, the 
RO advised the veteran that VA had made reasonable efforts to 
help him obtain evidence, and it noted that for both issues, 
during the veteran's hearing in November 2001, he had 
indicated that all available pertinent medical evidence had 
been furnished.

The Board concludes that the discussions in the rating 
decision, statement of the case, supplemental statements of 
the case, and other correspondence with the veteran informed 
him of the information and evidence needed to substantiate 
his claim and complied with VA's notification requirements.  
See Quartuccio v. Principi, __ Vet.App. __, __, No. 01-997, 
slip op. at 6-7 (June 19, 2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West Supp. 2001); 
38 C.F.R. § 3.103 (2001); 66 Fed. Reg. 45620-45632.  
Reasonable attempts were made to obtain service medical 
records, VA medical records, and private medical evidence.  
In June 1968, the RO wrote a U.S. Army hospital requesting 
treatment records.  In January 1995, the RO requested all 
available service medical records, and in February 1995, all 
available service medical records were received.  The veteran 
has identified no pertinent private or VA medical records.  
He submitted two VA medical records in September 2000.  A VA 
examination is not necessary.  See 38 C.F.R. § 3.326, 
including as amended by 66 Fed. Reg. 45620-45632 (Aug. 29, 
2001).

As late as May 2002, VA advised the veteran that he still had 
an opportunity to submit evidence.

The communications from VA to the veteran informed him of the 
type of evidence which would be relevant, assisted him in 
obtaining it, and notified him what VA would do and what he 
could and should do.  In this case, VA's actions are 
consistent with the VCAA, 38 C.F.R. § 3.103 (2001), 
38 C.F.R. §§ 3.159 and 3.326 (2001) as amended [see 66 Fed. 
Reg. 45620-45632 (Aug. 29, 2001)], and the duty to assist and 
the duty to notify the veteran and his representative of any 
information and evidence needed to substantiate and complete 
the claims.

For the reasons previously set forth, the Board believes that 
the veteran has been given ample process to provide evidence 
and argument in support of his claim.  In short, the Board 
finds that the veteran has been given adequate notice of the 
need to submit evidence or argument.  Accordingly, the Board 
may proceed with a discussion of the matters at issue.

Pertinent law and regulations

Service connection may be granted when it is shown that there 
is disability present which was the result of disease or 
injury which was incurred or aggravated in service.  38 
U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303 
and 3.304 (2001).  A showing of incurrence may be established 
by affirmatively showing inception during service, and each 
disability must be considered on the basis of the places, 
types, and circumstances of service as shown by service 
records.  With chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "Chronic."  Service connection 
may be established for disease diagnosed after discharge when 
all of the evidence including that pertinent to service 
establishes that it was incurred in service.  
38 C.F.R. § 3.303(a), (b), and (d).

Tinnitus

After a careful review of the record, the Board concludes 
that the probative evidence of record preponderates against 
the claim for service connection for tinnitus, for the 
following reasons and bases.  

There are a number of service medical records contained in 
the claims folder concerning ear problems, and none of them 
mentions tinnitus or ringing in the ears by history, 
complaint, or diagnosis.

The veteran claimed service connection for left ear trouble 
in May 1968 and November 1976, and for ear problems in 
October 1994, but never mentioned tinnitus or ringing in his 
ears.  

The representative's and veteran's March 1998 statements in 
support of service connection for an inner ear condition did 
not mention tinnitus.

The first mention the veteran made of tinnitus was in May 
2000 when he requested service connection for the same.  

An acquaintance of the veteran's wrote in May 2000 that the 
veteran had experienced ear "problems" for as long as he 
had known him since 1969, but he does not say that the 
veteran had had tinnitus since then.  Another acquaintance of 
the veteran noted in a December 1999 statement that she had 
known him since 1965 and that he had had "problems" since 
service.  Another friend said in a December 1999 statement 
that she had known him since 1965 and that he had had ear 
"problems" since service discharge.  Another friend said in 
a December 1999 statement that he had had ear trouble since 
service.  The veteran's daughter indicated in January 2000 
that the veteran had had ear "problems" for many years.  
None of them specified that the veteran had ringing in his 
ears, or ringing in his ears since service.

The first time that the veteran indicated that he had ringing 
in his ear in service was during his November 2001 hearing.  
He stated that it occurred as a result of an explosion in a 
bunker during training and that he had had it ever since.  He 
did not say he had been in combat, indicated that he did not 
go to Vietnam, and has no foreign service listed on his DD 
Form 214.  Therefore, the Board finds that he is not a combat 
veteran and that the combat evidence rule does not apply.  
38 U.S.C.A. § 1154(b).

While the veteran is competent to testify that he has or has 
had ringing in his ears, the probative evidence is to the 
effect that tinnitus was not present in service and no 
medical evidence indicates that it is related to any incident 
of service origin.  The silence of the record during service 
and in proximity to service is far more probative than his 
remote statements made in support of a claim for monetary 
benefits.  The record until the year 2000 never once mentions 
in-service ringing in the ears or tinnitus despite in-service 
ear problems being investigated and treated.  The silence of 
the record until 2000 in the presence of treatment for ear 
problems in service and a number of attempts to service 
connect ear problems is probative evidence of the lack of the 
presence of tinnitus in service and of the lack of its 
relationship to service.  Certainly this is not a case where 
tinnitus manifest itself during service but was not 
identified until later, with a showing of continuity of 
symptomatology after discharge, and medical evidence relating 
the symptomatology to the veteran's present condition.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107.

Congenital stenosis of the ear canals with otitis externa

The RO had disposed of the veteran's claim in July 1968 on 
the basis that it existed prior to service and had not been 
aggravated by service.  It had done so after the veteran had 
indicated in his May 1968 VA Form 21-526 that he had had left 
ear trouble throughout his lifetime and that it had been 
aggravated because an earplug could not fit in his ear since 
it was too small and damaged by concussion of rifle fire.  

In November 1976, the veteran claimed that he had had a badly 
infected left ear and that it began in March 1968.  

In October 1994, the veteran claimed that ear disability 
began on active duty in about February 1968.  

In July 1995, the RO held that new and material evidence had 
not been submitted to reopen a claim for service connection 
for an ear condition.  

Then, in June 1998, the RO last held that new and material 
evidence had not been submitted to reopen a claim for service 
connection for an ear condition.  It advised the veteran of 
its decision and of his right to appeal it within one year 
thereof in June 1998, and the veteran did not appeal its 
decision.  Therefore, it became final based upon the evidence 
which was then of record.  38 U.S.C.A. § 7105.  That evidence 
included the service medical records and medical board 
proceedings which contained historical evidence and medical 
opinions that the veteran's ear stenosis was congenital and 
that chronic otitis externa had existed prior to service, had 
improved during hospitalization in February 1968, and had not 
been aggravated by active duty.  The February 1968 Medical 
Board Proceedings indicated that neither had a cause incident 
to service, that both had existed prior to service, and that 
neither had been aggravated by active duty, and that maximum 
hospital benefit had been received.

When a claim has been denied and the decision becomes final, 
new and material evidence is sufficient to reopen the claim.  
38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 Vet. App. 
140 (1991).  

Under 38 C.F.R. § 3.156 as it stood prior to August 29, 2001, 
new and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  Evidence 
is new when it is not cumulative of evidence previously 
considered.  It is material when it is relevant and 
probative, and is so significant that it must be considered 
in order to fairly evaluate the merits of a claim.  38 C.F.R. 
§ 3.156.  

Effective August 29, 2001, 38 C.F.R. § 3.156 was amended to 
read as follows: 
§ 3.156 -- New and material evidence. 

(a) A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim. 

If new and material evidence has not been received, the claim 
may not be reopened, and the evidence is not weighed again on 
the merits.  Manio, 1 Vet. App. at 146.  In order to warrant 
reopening a previously and finally disallowed claim, the 
newly presented or secured evidence must be not cumulative of 
evidence of record at the time of the last prior final 
disallowance and must tend to prove the merits of the claim 
as to each essential element that was lacking in the last 
final disallowance.  Evans v. Brown, 9 Vet. App. 273 (1996).  
It is error to consider reasonable doubt in deciding whether 
to reopen a claim.  Martinez v. Brown, 6 Vet. App. 462, 464 
(1994).

In this case, the additional evidence is neither new nor 
material.  

First, letters he has submitted from acquaintances and 
relatives are to the effect that they did not know him to 
have, or that he did not have, ear problems before service, 
that they have known him since before, or during, or shortly 
after service, and that he did have ear problems on service 
discharge and continuing since then.  However, these 
statements are cumulative of the veteran's October 1994 
assertion that ear problems began on active duty.  Cumulative 
statements by their nature are not new.  38 C.F.R. § 3.156.  
Moreover, in light of his statements in service and in his 
May 1968 VA Form 21-526, the statements from acquaintances 
and relatives do not raise a reasonable possibility of 
substantiating the claim.

Moreover, during the veteran's hearing in November 2001, he 
testified about what ear treatment he received in service.  
However, his testimony is cumulative of the service medical 
records which were previously considered and as such his 
testimony is not new.  38 C.F.R. § 3.156.

Furthermore, he testified that being on the rifle range in 
service caused his current ear disability.  However, that 
statement is cumulative of the statement he had made in May 
1968 and thus is not new and material evidence.  

Applying either version of 38 C.F.R. § 3.156, the evidence 
which has been received is cumulative and as such, neither 
version is more favorable than the other, and the petition to 
reopen a claim must be denied.  The Board notes that the RO 
determined in December 2001, that new and material evidence 
had not been received.  Although it did not provide the 
veteran with the new provisions of 38 C.F.R. § 3.156, a 
review of the record reveals that the veteran was not 
prejudiced thereby.  Both the old and the new provisions 
require the submission of more than merely cumulative 
evidence, and the veteran has not met that hurdle under 
either version.  Therefore, there can be no prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

Entitlement to service connection for tinnitus is denied.

New and material evidence not having been received, the 
petition to reopen a claim for service connection for 
congenital stenosis of the ear canals with otitis externa is 
denied.





		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

